DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/14/2021 has been entered. Claims 1-12, 14-18 and 20-22 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 7-9 with respect to claims 1, 10 and 16 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309), and in further view of Thomsen (US PGPub 2020/0265329).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309), and in further view of Thomsen (US PGPub 2020/0265329).

Regarding claims 1, 10 and 16, Duraisingh teaches a method of generating a contextually-aware digital twin of a commercial real estate building (Duraisingh, see abstract, A building management system includes building equipment operable to affect a physical state or condition of a building, a system manager, and a cloud-based data platform) comprising:
receiving, by a computing device, device data about an asset comprising one or more devices residing in one or more physical spaces associated with the commercial real estate building (Duraisingh, see paragraph 0108, active node table 414 includes a change counter attribute. Each time a change to active node table 414 occurs (e.g., a new device begins communicating on system bus 354), the change counter attribute can be incremented by system bus datalink 412);
storing, by the computing device, the device data about the one or more devices in the device library (Duraisingh, see paragraph 0086, The active node table for each communications bus can be stored within one or more devices connected to the bus. For example, active node table 414 can be stored within system manager 302. In some embodiments, active node table 414 is part of a system bus datalink 412 (e.g., a MSTP datalink) used by system manager 302 to communicate via system bus 354);
discovering, based on a received identification of a discovered device connected to an associated network (Duraisingh, see paragraph 0162, process 600 ; 
accessing the device data from the device library (Duraisingh, see paragraph 0162, device list generator 428 can use address information (e.g., MAC addresses, network addresses, etc.) from active node table 414 to send a request for information to a new system bus device. The request can include a request for an equipment model stored within the new system bus device and/or a request for point values provided by the new system bus device (e.g., a get device tree request));
when the device data from the device library is known about the discovered device, identifying device information about the discovered device from the accessed device data (Duraisingh, see paragraph 0172, If the system bus device includes an equipment model (i.e., the result of step 704 is “yes”), system manager 302 can read the equipment model from the system bus device (step 706). Since the equipment model is already stored within the system bus device, the equipment model can be retained within the system bus device (step 708)).

Duraisingh teaches the above yet fails to teach whether the discovered device is stored in a graph representation of the commercial real estate building; and when the discovered device is not stored in the graph representation, modifying the graph representation to include the discovered device with the identified device information.
Then Park teaches whether the discovered device is stored in a graph representation of the commercial real estate building (Park, see paragraph 0466, ; and
when the discovered device is not stored in the graph representation, modifying the graph representation to include the discovered device with the identified device information (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duraisingh with building management system with space graphs of Park, because doing so would make Duraisingh more efficient in allowing for multi-dimensional dynamic and simultaneous analysis of building information around spaces, assets, and/or people for different types of analysis and simulation insights (Park, see paragraph 0004).

Duraisingh in view of Park teaches the above yet fails to teach generating information about relationships for devices based on training a machine learning 
Then Thomsen teaches generating information about relationships for devices based on training a machine learning algorithm (Thomsen, see paragraph 0225, AI engine component 514 can be configured to discover key variables defined in the digital twin 2306, and the relationships of these key variables to other variables defined in the digital twin 2306); inserting the information about the relationships into a device library (Thomsen, see paragraph 0225, Once discovered, AI engine component 514 can encode these relationships in the relevant BIDTs 322 themselves as additional properties or fields appended to the BIDTs); and wherein the device data includes the information about the relationships (Thomsen, see paragraph 0088, AI engine component 514 can be configured to apply AI analysis to a digital twin that uses BIDTs as an underlying data foundation to facilitate discovery of new relationships between digital twin variables, validation of the digital twin relative to its modeled industrial asset, and adaptation of the digital twin for use with other assets or in other operating conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duraisingh in view of Park with AI extensions and intelligent model validation for an industrial digital twin of Thomsen, because doing so would make Duraisingh in view of Park more efficient in allowing a digital twin to be readily interfaced with artificial intelligence (AI) systems to be offered of a structured data topology by smart tags (Thomsen, see abstract).



Regarding claim 3, Duraisingh in view of Park and Thomsen teaches further comprising: including manufacturer information in the stored device data at the device library (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}.

Regarding claim 4, Duraisingh in view of Park and Thomsen teaches further comprising: including model information in the stored device data at the device library (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, 

Regarding claim 5, Duraisingh in view of Park and Thomsen teaches further comprising: obtaining a manufacturer identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}; and
accessing the device information based on the manufacturer identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 6, Duraisingh in view of Park and Thomsen teaches further comprising: obtaining a model identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, 
accessing the device information based on the model identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 7, Duraisingh in view of Park and Thomsen teaches further comprising:
determining at least one controller associated with at least one or more points of the discovered device (Park, see paragraph 0466, the space graph learning service 1104 is configured to utilize the new building data, which may be ingested into the space graph database 1120. In some embodiments, new data can be received from a building subsystem, the new data indicating a new point and/or new device. In some embodiments, the new data may represent a newly installed device).

Regarding claims 8, 14 and 20, Duraisingh in view of Park and Thomsen teaches further comprising: training the machine learning algorithm with the received device data on the contextually-aware digital twin (Park, see paragraph 0463, the space graph learning service 1104 analyzes the newly ingested building data of the space graph 

Regarding claims 9 and 15, Duraisingh in view of Park and Thomsen teaches further comprising: determining one or more points based on the device information (Park, see paragraph 0466, the space graph learning service 1104 is configured to utilize the new building data, which may be ingested into the space graph database 1120. In some embodiments, new data can be received from a building subsystem, the new data indicating a new point and/or new device).

Regarding claims 12 and 18, Duraisingh in view of Park and Thomsen teaches wherein the memory storing computer-readable instructions that, when executed by the one or more processors, configure the one or more processors to: include manufacturer and model information in the stored device data at the device library (Park, see paragraph 0334, The space graph database 1120 can correspond to an entity (e.g., a building) and/or a subset of entities (building equipment and spaces within the building) with real-time status synchronization of information, relationships, and/or entities of the building);
obtain a manufacturer and model identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, 
access the device information based on the manufacturer and model identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 21, Duraisingh in view of Park and Thomsen teaches wherein the machine learning algorithm is performed on contextually-aware digital twins of at least one other commercial real estate building (Thomsen, see paragraph 0223, AI analysis can also be used to validate the fidelity of the digital twin 2306 itself relative to the industrial asset being modeled, or to enhance the quality of the digital twin 2306 to yield a more accurate model of the industrial asset).

Regarding claim 22, Duraisingh in view of Park and Thomsen teaches wherein the relationship is between a controller and at least one device (Thomsen, see paragraph 0086, The plant model 522 can define hierarchical relationships between industrial assets of a given plant facility, or between assets distributed across geographically diverse plant facilities).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457